Citation Nr: 1236539	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  06-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation (SMC) based upon the loss of use of a creative organ, claimed as impotency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran served in the California National Guard from March 1983 until his retirement in April 2003.  The Veteran was mobilized for a period of Active Duty from approximately September 1990 to May 1991; from November 1990 to April 1991 he had service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was previously before the Board in November 2008 and July 2011, when it was remanded for development primarily related to obtaining service records.  Additional development is necessary.   

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an increased disability rating for a service-connected low back disability are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are] referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is medical evidence of record that the Veteran has the disabilities of hypertension, type 2 diabetes mellitus, and impotence.  The Veteran asserts that his claimed disabilities are the result of disease and had their onset during a period of active duty and/or Active Duty for Training (ADT).  Specifically, he claims that he was first diagnosed with, and treated for hypertension and diabetes mellitus during a period of active duty in 1990.  The record reflects that the Veteran was mobilized for active duty from September 20, 1990 to May 16, 1991.  This is the period of active duty that is at issue; the Veteran claims that he developed his claimed disabilities during this period of active duty.  

The Veteran's service treatment records are not complete.  VA has had an exceedingly difficult time obtaining any of the Veteran's records.  Requests to the California Adjutant General's office have merely resulted in them supplying copies of the Veteran's original 1983 entrance examination report.  Yet, the Veteran's representative was able to obtain additional National Guard medical records and submitted some in February 2005.  After the most recent Board remand in July 2011, a copy of a DD 214 for the period of Active Duty service in question was provided, but no service treatment records related to that period of service have been obtained.  

The Veteran's service treatment records are woefully incomplete.  However, they show notations of elevated blood pressure in a November 1991 record and of complaints of not being able to have an erection since the MVA in 1996.  Notations concerning high blood sugar appear in 1998 and diabetes is noted in 2003.  These are National Guard medical records for his Guard service subsequent to his active duty which ended in April 1991.  These records are not for any period of active duty.  

A service treatment record dated May 1996 indicates an assessment of type 2 diabetes mellitus and impotence.  An April 1998 National Guard Annual Medical Certificate notes "slightly elevated blood sugar" and indicates that the Veteran is taking a prescribed medication for diabetes mellitus.  

Based on the Veteran's claims and the available medical evidence of record, the Board summarizes that the Veteran claims he developed hypertension and diabetes mellitus during his period of active duty from September 20, 1990 to May 16, 1991.  At present there are no service treatment records for this period of time.  The earliest evidence of suspected elevated blood pressure, but not a diagnosis of hypertension, is in a November 1991 National Guard service treatment record.  The earliest medical evidence of record of diabetes mellitus is a non-active duty National Guard medical record dated in 1996.  The records indicate treatment with prescribed medication for diabetes mellitus from this time.  The Veteran asserts that he has had diabetes mellitus since active service in 1990/1991.  This leaves a gap for the period of time from his separation from active duty in May 1991, until the 1996 National Guard service treatment records.  The Veteran was not on active duty during this period of time and any treatment of his diabetes mellitus must have been from private medical facilities.  He has recently submitted copies of medical records dated in 2002 along with a requested employment history.  He still has not identified his medical care providers during the period of time at issue; which is from approximately January 1990 to January 1997.  

A November 2011 VA Compensation and Pension examination report refers to VA medical records dated from 1992 and indicates that these records were reviewed in the electronic medical record system by the examiner.  These VA medical records are not contained in the claims file.  They must be obtained and placed of record for appellate review.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1.  Obtain complete copies of all VA medical treatment records for this Veteran for the period of time from January 1989 to the present.  All information obtained must be made part of the record on appeal.  

2.  Again, contact the Veteran and tell him to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he was treated for his claimed disabilities for the period from January 1990 to January 1997.  Have him execute the proper authorizations where necessary, and make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran.  All information obtained must be made part of the file.  

3.  Make one last attempt to obtain a complete copy of the Veteran's service treatment records from the appropriate agency.  Specifically request all service treatment records related to his period of active duty from September 20, 1990 to May 16, 1991.  Document the request and any responses received.  

4.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Following the above, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

